DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, and 7-19 have been examined.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Morris E. Cohen, Esq., on September 9, 2021.
The application has been amended as follows: 
In the twelfth line of claim 1, “a plurality of products thereto comprising an elongate strip” is hereby amended to read: “a plurality of products thereto, comprising an elongate strip”.
In the first line of claim 3, “The digital pricing display according to claim 2 wherein the” is hereby amended to read: “The digital pricing display according to claim 1, wherein the”.
In the tenth line of claim 11, “the digital pricing display to a display stand comprising a peg hook” is hereby amended to read: “the digital display unit to a display stand, comprising a peg hook”.  

Allowable Subject Matter
Claims 1, 3-5, and 7-10 are allowed.
The closest prior art of record, Connolly et al. (U.S. Patent Application Publication 2014/0353368), discloses a digital pricing display (aka Electronic Shelf Label, or ESL) (paragraphs 1, 2, 11, and 14; Figure 1), which can display pricing about associated products (paragraphs 1 and 14), and therefore qualifies as a digital pricing display; Connolly discloses a microprocessor (Figure 1; paragraph 32), a display, presumably a display screen (Figure 1; paragraph 14), a communication module having an antenna associated therewith (Figures 1 and 3; paragraphs 14, 20, and 21); receiving information for a product, and displaying the information (Figure 3; paragraphs 2, 20, and 28); and Connolly discloses memory and computer code/program instructions (paragraphs 32 and 33), making an instruction set hosted on the memory and executable by the microprocessor, the instruction set operational to receive information for a product and to display the information on the display screen, at least obvious to one of ordinary skill in the art of pricing displays, for the stated advantage (paragraph 33 of Connolly) of programming a computer “to perform a method as described and claimed herein”.  Moreover, central processing units are well-known.
Connolly further discloses the digital pricing display to be affixed on a shelf used to display associated products (paragraph 14), implying a fixture; Connolly does not disclose that the digital pricing display is attached to a display stand, but Lee et al. (U.S. Patent Application Publication 2010/0108764) teaches electronic shelf labels being attached to display stands in a store (paragraph 27).  Connolly further discloses a server supplying the update information (paragraphs 2 and 22), and from the description of the data links and (in paragraphs 14 and 20) radio transceiver and antenna, the 
However, Connolly does not disclose that the element for supporting a plurality of products comprises an elongate strip attached to the digital display unit, the elongate strip having a plurality of hooks formed therealong and substantially in linear alignment, each hook for receiving thereon a product package corresponding to the information displayed by the digital display unit.  Barkdoll (U.S. Patent Application Publication 2007/0278163), for example, teaches strip display devices stocked with goods for sale (paragraph 2), and teaches an elongate strip device having a plurality of hooks and substantially in linear alignment (Figure 1; paragraphs 11 and 21); however, this element for supporting a plurality of products is not attached to a digital display unit.  The mere existence of different components of a claimed invention in various and disparate prior art references, without adequate teaching, suggestion, or motivation to combine, does not render a claim obvious.
Moreover, as set forth in the previous Office Action, the claims are directed to an actual machine with specific physical features, and not to an abstract idea; claim 1 and its dependents are therefore patent-eligible under 35 U.S.C. 101.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

s 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Connolly et al. (U.S. Patent Application Publication 2014/0353368), discloses a digital pricing display (aka Electronic Shelf Label, or ESL) (paragraphs 1, 2, 11, and 14; Figure 1), which can display pricing about associated products (paragraphs 1 and 14), and therefore qualifies as a digital pricing display; Connolly discloses a microprocessor (Figure 1; paragraph 32), a display, presumably a display screen (Figure 1; paragraph 14), a communication module having an antenna associated therewith (Figures 1 and 3; paragraphs 14, 20, and 21); receiving information for a product, and displaying the information (Figure 3; paragraphs 2, 20, and 28); and Connolly discloses memory and computer code/program instructions (paragraphs 32 and 33), making an instruction set hosted on the memory and executable by the microprocessor, the instruction set operational to receive information for a product and to display the information on the display screen, at least obvious to one of ordinary skill in the art of pricing displays, for the stated advantage (paragraph 33 of Connolly) of programming a computer “to perform a method as described and claimed herein”.  Moreover, central processing units are well-known.
Connolly further discloses the digital pricing display to be affixed on a shelf used to display associated products (paragraph 14), implying a fixture; Connolly does not disclose that the digital pricing display is attached to a display stand, but Lee et al. (U.S. Patent Application Publication 2010/0108764) teaches electronic shelf labels being attached to display stands in a store (paragraph 27).  Connolly further discloses a server supplying the update information (paragraphs 2 and 22), and from the description 
However, Connolly does not disclose that the fixture for attaching the digital pricing display to a display stand comprises a peg hook fixture comprising an inverted U-channel, an upper segment affixed to the inverted U-channel and extending from the inverted U-channel to the digital display unit; and no other prior art of record supplies the deficiency of Connolly.  Peg hooks as such are known, as taught, for example, by Norolof et al. (U.S. Patent 6,279,256) (column 2, lines 12-27; Figures 1a and 1b).  Inverted channels, or U-shaped channels, are not novel either; see, for example, various mentions in Kemeny (U.S. Patent 4,722,146).  However, no prior art of record discloses, teaches, or reasonably suggests the device of claims 11-13 as a whole.
Moreover, as set forth in the previous Office Action, the claims are directed to an actual machine with specific physical features, and not to an abstract idea; claim 11 and its dependents are therefore patent-eligible under 35 U.S.C. 101. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Connolly et al. (U.S. Patent Application Publication 2014/0353368), pricing display; Connolly discloses a microprocessor (Figure 1; paragraph 32), a display, presumably a display screen (Figure 1; paragraph 14), a communication module having an antenna associated therewith (Figures 1 and 3; paragraphs 14, 20, and 21); receiving information for a product, and displaying the information (Figure 3; paragraphs 2, 20, and 28); and Connolly discloses memory and computer code/program instructions (paragraphs 32 and 33), making an instruction set hosted on the memory and executable by the microprocessor, the instruction set operational to receive information for a product and to display the information on the display screen, at least obvious to one of ordinary skill in the art of pricing displays, for the stated advantage (paragraph 33 of Connolly) of programming a computer “to perform a method as described and claimed herein”.  Moreover, central processing units are well-known, making it obvious for the microprocessor to be a central processing unit.
However, Connolly does not disclose an elongate strip attached to the digital display unit, the elongate strip having a plurality of hooks formed therealong and substantially in linear alignment, each hook for receiving thereon a product package corresponding to the information displayed by the digital display unit.  Barkdoll (U.S. Patent Application Publication 2007/0278163), for example, teaches strip display devices stocked with goods for sale (paragraph 2), and teaches an elongate strip device having a plurality of hooks and substantially in linear alignment (Figure 1; paragraphs 11 and 21); however, this element for supporting a plurality of products is not attached to a 
Moreover, as set forth in the previous Office Action, the claims are directed to an actual machine with specific physical features, and not to an abstract idea; claim 14 and its dependents are therefore patent-eligible under 35 U.S.C. 101. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	September 9, 2021